Citation Nr: 0012086	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  99-02 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of an ear 
infection, to include residuals of a perforated tympanic 
membrane and hearing loss.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral pes 
planus.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from December 1943 to December 
1944.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a decision of a Department of Veterans Affairs 
(VA) Regional Office (RO) which denied reopening of the 
claims on appeal, following a prior final denial in December 
1962.  


FINDINGS OF FACTS

1.  The veteran was notified in December 1962 of a rating 
action of that month which denied service connection for 
residuals of an ear infection, to include residuals of a 
perforated tympanic membrane and hearing loss, and for 
bilateral pes planus.  

2.  The veteran's letter of February 1963, acknowledging 
receipt of the December 1962 notification letter, was not a 
notice of disagreement with that rating action and, thus, the 
December 1962 rating action is final.  

3.  Duplicate copies of service medical records submitted by 
the veteran are not new and the only new evidence submitted 
are private clinical records that have no bearing on the 
onset or etiology of those disorders, to include any possible 
question of inservice aggravation.  

4.  Additional evidence submitted since the December 1962 
rating action denying service connection for residuals of an 
ear infection, to include residuals of a perforated tympanic 
membrane and hearing loss, and for bilateral pes planus, is 
not relevant and probative.  




CONCLUSIONS OF LAW

1.  The December 1962 rating action denying service 
connection for residuals of an ear infection, to include 
residuals of a perforated tympanic membrane and hearing loss, 
and for bilateral pes planus is final.  38 U.S.C. § 4005 
(1958); currently 38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 3.104 (1999).  

2.  Evidence received since the December 1962 rating decision 
denying service connection for residuals of an ear infection, 
to include residuals of a perforated tympanic membrane, and 
for bilateral pes planus is not new and material, and the 
claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's original claim for service connection for 
residuals of an ear infection, to include residuals of a 
perforated tympanic membrane and hearing loss, and for 
bilateral pes planus was denied in December 1962.  Although 
the veteran has now stated in his notice of disagreement 
(NOD) of July 1998 that he did not receive notification of 
that denial, the December 18, 1962 notification letter was 
sent to his most recent address of record.  "The 
presumption of regularity supports the official acts of 
public officers and, in the absence of clear evidence to the 
contrary, courts presume that they have properly discharge 
their official duties."  Chute v. Derwinski, 1 Vet. 
App. 352, 353 (1991).  More to the point, in the veteran's 
February 1963 letter to the RO he specifically acknowledged 
receipt of the December 18, 1962 denial notification letter.  

The next question to address is whether the veteran's 
February 1963 letter constituted an NOD for the purpose of 
initiating an appeal.  Pursuant to 38 U.S.C.A. § 7105 
(formerly 38 U.S.C. § 4005 (1958), an NOD initiates appellate 
review which is completed by the claimant's filing of a 
substantive appeal after a statement of the case (SOC) is 
issued by VA.  See Roy v. Brown, 5 Vet. App. 554, 555 (1993); 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996); 38 C.F.R. 
§ 20.200 (1999). 

If a NOD is received but an SOC is never issued in accordance 
with 38 U.S.C. § 7105 and corresponding regulations, the 
period in which to appeal the rating action never commenced 
to run, and that determination was, therefore, not final.  
Thus, an appellant need not submitted 'new and material 
evidence' to reopen but only continue the original appeal 
after the RO issues an SOC.  Kuo v. Derwinski, 2 Vet. 
App. 662 (1992) and Tablazon v. Brown, 8 Vet. App. 359, 361 
(1995) (citing Hauck v. Brown, 6 Vet. App. 518 (1994) (per 
curiam order); Rowell v. Principi, 4 Vet. App. 9, 15 (1993)).  

38 U.S.C.A. § 7105(b)(1) (West 1991) provides, in pertinent 
part, that an NOD "shall be filed within one year from the 
date of mailing of notice of the results of initial review or 
determination.  Such notice, and appeals, must be in writing 
and be filed with the activity which entered the 
determination with which disagreement is expressed (hereafter 
referred to as the 'agency of original jurisdiction').  [An 
NOD] postmarked before the expiration of the one-year period 
will be accepted as timely filed."  

The pertinent VA regulation describes what constitutes an 
NOD: 

A written communication from a claimant or his or her 
representative expressing dissatisfaction or 
disagreement with an adjudicative determination by 
the agency of original jurisdiction and a desire to 
contest the result will constitute a Notice of 
Disagreement.  While special wording is not required, 
the Notice of Disagreement must be in terms which can 
be reasonably construed as disagreement with that 
determination and a desire for appellate review.  If 
the agency of original jurisdiction gave notice that 
adjudicative determinations were made on several 
issues at the same time, the specific determinations 
with which the claimant disagrees must be identified.  
or example, if service connection was denied for two 
disabilities and the claimant wishes to appeal the 
denial of service connection with respect to only one 
of the disabilities, the Notice of Disagreement must 
make that clear.  

38 C.F.R. § 20.201 (1999).  

In the February 1963 letter the veteran stated that he was 
replying to the RO "letter of Dec. 18, 1962" and that there 
were a few things he did not understand.  He indicated that 
the RO had not mentioned his having had a punctured right ear 
drum during service and his having been treated for this and 
for drainage and hearing loss in the right ear by his 
physician after his initial inservice treatment.  After 
service he had not sought VA treatment but had been treated 
by a private physician.  He then stated that he was 
interested in receiving civil service preference points.  

Later in February 1963 the RO responded stating that the 
veteran was not entitled to veteran's preference points.  The 
veteran made no further inquiries as to whether any appeal 
was pending or as to the outcome of any appeal.  

Recent case law by the he United States Court of Appeals for 
the Federal Circuit has held that even vague NODs are 
acceptable.  Collaro v. West, 136 F.3d 1304, 1309 (Fed. Cir. 
1998) (veteran required only to "cut the rough stone of his 
NOD").  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter the Court) has also held 
that vague NODs are acceptable.  Buckley v. West, 12 Vet. 
App. 76 (1998).  However, the veteran has never contended 
that he initiated an appeal but rather has erroneously 
contended that he never received notification of the 1962 
denial.  

Accordingly, the Board finds that that the veteran's February 
1963 letter was not an NOD and that the veteran did not 
initiate an appeal from the December 1962 RO denial.  Thus, 
the December 1962 RO denial if final.  


Additional Evidence

In July 1997 in conjunction with the veteran's application to 
reopen his claim, he submitted duplicate service records and 
duplicate service medical records were submitted in July 1998 
(after copies of his service medical records were forwarded 
to him by the RO).  Additional duplicate copies of his 
service medical records submitted in February 1999 with his 
substantive appeal, VA Form 9, were returned to him by the 
RO.  

In the veteran's July 1997 application to reopen his claim he 
reported that the primary care physician who had treated him 
prior to the last two years was now deceased and attempts to 
obtain those records would be futile.  

The veteran submitted copies of private clinical records from 
Dr. G. E. during 1996 and 1997.  These do not reflect 
treatment or evaluation for an infection or hearing loss or 
perforated eardrum of either ear or for pes planus.  

In the veteran's substantive appeal he reported that he now 
use orthotics for his bilateral pes planus.  

Law and Regulations

The adjudication of an application to reopen a previously 
denied claim involves three phases.  First is whether the 
claim should be reopened under 38 U.S.C.A. § 5108 (West 
1991).  Second, if reopened, is the reopened claim well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991) (since a 
reopened claim is not necessarily well grounded).  Third, if 
the reopened claim is well grounded and the duty to assist 
under 38 U.S.C.A. § 5107(a) is met, the claim is adjudicated 
de novo.  

In the first phase, reopening, there is a three-step 
analysis.  First, there must be evidence submitted since the 
last disallowance on any basis, i.e., on the merits or 
denying reopening (Evans v. Brown, 9 Vet. App. 273, 285 
(1996)), which is new (i.e., noncumulative evidence, not 
redundant, and not previously submitted).  In this regard, 
VA evidence which was constructively on file at the time of 
the last disallowance on any basis, under Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992), may be new if now actually on 
file, if it otherwise is new and material evidence (i.e., it 
must still not be cumulative and must be relevant).  Smith 
(Russell) v. West, 12 Vet. App. 312, 314-15 (1999).  

Second, the new evidence must be probative to the issue but 
it does not have to establish all of the elements needed for 
allowance; rather, it need be probative only as to each 
element that was a specified basis for the last 
disallowance.  Third, the new and probative evidence must be 
material  (i.e., that which bears directly and substantially 
on the issue) and, by itself or together with evidence 
previously on file, must be so significant that it must be 
considered to fairly decide the merits of the claim.  New 
evidence can be material if it provides a more complete 
picture of circumstances surrounding the origin of an injury 
or disability.  Elkins v. West, 12 Vet. App. 209, 214 (1999) 
(en banc).

Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) held that 
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) had 
impermissibly defined "material evidence" as requiring for 
reopening that such evidence establish "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome."  The new standard established in Hodge is lower 
than that in Colvin and requires only that the new and 
material evidence is so significant that it must be 
considered to fairly decide the merits of the claim.  "[A]ny 
evidence found to be material under the more stringent Colvin 
test would also have to be found to be material under the 
more flexible Hodge standard."  Fossie v. West, 12 Vet. 
App. 1, 4 (1998).  The Hodge test "calls for judgment as to 
whether new evidence [] bears directly or substantially on 
the specific matter."  Fossie, at 4.  However, Hodge did not 
invalidate the 1st and 2nd steps first announced in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991), but only the 3rd step 
(changing the materiality test of new evidence from one 
likely to change to outcome to one that wherein the new 
evidence is significant enough, by itself or with other 
evidence on file, that it must be considered to decide the 
merits of the claim.  Anglin v. West, No. 99-7019, slip op. 
at 5 through 7 (Fed. Cir. Feb. 15, 2000). 
283-84.  

The three questions are sequential and a negative answer to 
any one of them ends the inquiry.  Evans v. Brown, 9 Vet. 
App. 273, 283-84 (1996).  If no new evidence is submitted, 
no further analysis of materiality is required since 
evidence which is not new can not be both new and material.  
Smith (Russell) v. West, 12 Vet. App. 312, 315 (1999).  
Moreover, if there is no new and material evidence, the 
Board is without jurisdiction to proceed further, Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996), and there the analysis 
must end.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

If the claim is reopened, in the second phase, it must be 
determined whether, based on all the evidence, the reopened 
(not the original) claim is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991) (since a reopened claim 
is not necessarily well grounded).  Generally see Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  

This is because Hodge, Id., effectively decoupled the 
previously announced relationship between determinations of 
well groundedness and of new and material evidence (i.e., 
the difference, if any, between evidence required for well 
groundedness and that which constitutes new and material 
evidence appears to be of slight degree; Molloy v. Brown, 9 
Vet. App. 513, 516 (1996) (citing Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992) and Edenfield v. Brown, 8 Vet. 
App. 384, 390 (1995)(en banc)).  Elkins v. West, 12 Vet. 
App. 209, 214 (1999). 

In determinations of reopening, as well as well groundedness, 
the credibility of the evidence, but not necessarily its 
competence, is presumed if it is not inherently false, 
untrue, or patently incredible, but the full weight of such 
evidence is not assumed.  However, neither the doctrine of 
the resolution of the benefit-of-the-doubt, at 38 U.S.C.A. 
§ 5107(b) nor the duty to assist in obtaining relevant 
evidence, at 38 U.S.C.A. § 5107(a), is applicable.  

Third, if the reopened claim is well grounded, it must then 
be adjudicated de novo, after ensuring that the duty to 
assist has been fulfilled, and with application of the 
benefit-of-the-doubt rule.  Elkins v. West, 12 Vet. App. 209, 
214-218 (1999) and Winters v. West, 12 Vet. App. 203, 206-06 
(1999) (en banc) (citing Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998)).  

Analysis

The duplicate service records and service medical records are 
no more than copies of the originals which were on file at 
the time of the original RO denial in 1962 and are not new.  

The only new clinical evidence consists of private clinical 
records which do not pertain or relate to the disabilities at 
issue.  The only new evidence which is relevant are the 
statements of the veteran.  He has reported using orthotics 
due to alleged aggravation of bilateral pes planus during 
service.  He again states that his chronic right ear 
infection became worse during service, and now states that 
his treatment over a period of a number of months could only 
reflect and document that the disorder became worse during 
service.  

As to any current use of orthotics, it is only the veteran 
who has stated that these are for treatment of bilateral pes 
planus which was aggravated during service.  However, the 
veteran is a lay person and is not competent to render a 
medical opinion of this nature.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

With respect to whether inservice treatment reflects 
aggravation of the pre-existing chronic otitis media of the 
right ear, it does not necessarily follow that inservice 
treatment over a number of months must prove aggravation of 
the disability.  This is particularly true when, as here, the 
disability was shown to be chronic prior to active military 
service.  

To the extent that both of these allegations are 
unsubstantiated medical opinions, the Board may not rely upon 
any unsubstantiated medical opinions, not even its' own such 
opinions.  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  

In circumstances involving a reopened claim that was 
previously denied, it is imperative the application to 
reopen a claim be examined thoroughly in light of the 
language of any new regulations.  Sawyer v. Derwinski, 1 
Vet. App. 130, 133 (1991).  Since the December 1962 RO 
denial, 38 C.F.R. § 3.385 was created and provides that: 

For the purposes of applying the laws administered by 
VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds 
for at least  three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  

Under this new regulation, the VA audiometric tests in 
October and November 1962 did demonstrate a hearing loss in 
each ear.  However, this audiometric testing was almost 20 
years after active service and the service medical records 
had already established the existence of some hearing loss in 
the right ear at service entrance when, although his hearing 
acuity was reportedly 15/15, he could only hear shouting in 
the right ear.  The new regulation, 38 C.F.R. § 3.385, does 
not serve to provide a new basis or create a new substantive 
right, for the purpose of reopening.  Generally see Routen v 
West, 142 F.3d 1434 (Fed. Cir. 1998) (a regulatory change in 
an evidentiary shifting burden was not an intervening law 
creating a new basis for entitlement).  

Overall, no evidence submitted since the 1962 RO denial 
establishes that either the bilateral pes planus or chronic 
otitis media, both of which pre-existed military service, 
underwent a permanent increase in severity during active 
military service.  

Consequently, when viewed in the context of all of the 
evidence of record, the additional evidence is not 
"material," because it is not probative of the "issues at 
hand" and does not raise a reasonable possibility of 
changing the outcome of the claims.  Smith v. Derwinski, 1 
Vet. App. 178 (1991).  See Cox v. Brown, 5 Vet. App. 95, 98 
(1993); Villalobos v. Principi, 3 Vet. App. 450, 452 (1992).  

In the reopening context, the benefit of the doubt doctrine 
in 38 U.S.C.A. § 5107(b) (West 1991) is not applicable unless 
the threshold burden of submitting new and material evidence 
to reopen has been met.  While the benefit of the doubt 
doctrine lowers the reopening threshold, it cannot take the 
place of the standard for reopening.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).  

When there is an application to reopen a previously denied 
claim, even where new and material evidence is not 
presented, the Court has held that there is a statutory duty 
to assist the veteran in two circumstances.  First, where 
the claimant has specifically requested certain assistance 
(private medical records) which might help to substantiate 
the claim and, second, where the evidence before the Board 
raised sufficient notice of pertinent private clinical 
records which may constitute new and material evidence 
sufficient to justify reopening.  Gowen v. Derwinski, 3 Vet. 
App. 286, 289 (1992) and Grossman v. Principi, 3 Vet. 
App. 445, 447 (1992) (both Gowen and Grossman are memorandum 
decisions without precedential value under Bethea v. 
Derwinski, 2 Vet. App. 252, 254 (1992)).  

Neither situation is present here.  The circumstances 
described above do not include the performance of a VA 
examination, as has been requested in this case, in the 
application to reopen the claims.  

It is noteworthy that, even though evidence is not found to 
be new and material, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise a claimant of evidence needed 
to complete his or her application.  This obligation depends 
upon the particular facts of the case and the extent to which 
VA has advised the claimant of the evidence necessary to be 
submitted to reopen a VA benefits claim through the 
presentment of new and material evidence.  Graves v. Brown, 9 
Vet. App. 172 (1996) (per curiam), citing Robinette v. Brown, 
8 Vet. App. 69 (1995).  In this case, the RO fulfilled its 
obligation under section 5103(a) in its statement of the 
case, in which the veteran was informed that the reason for 
the denial of his claim was that no new and material evidence 
had been submitted.  Moreover, unlike the situation in 
Graves, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that 
might be relevant and probative to this claim and which 
might, if submitted, create a reasonable possibility of 
changing the outcome of the prior final decision on this 
claim.  In sum, the best possible evidence that the veteran 
might submitted in order to reopen the claims would be 
competent medical opinions addressing whether the claimed 
disorders were aggravated, i.e., underwent a permanent 
increase in severity, during active military service.  


ORDER

New and material evidence not having been submitted, the 
claims for service connection for residuals of an ear 
infection, to include residuals of a perforated tympanic 
membrane and hearing loss, and for bilateral pes planus are 
not reopened.  The appeal is denied.  


__________________________________
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

